IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KENNEDY HOUSE, INC.                      : No. 353 EAL 2016
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
PHILADELPHIA COMMISSION ON               :
HUMAN RELATIONS                          :
                                         :
                                         :
PETITION OF: JAN RUBIN                   :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2017, the Petition for Allowance of Appeal

is DENIED.